



ZQ CAPITAL LIMITED
Suite 3208 Champion Tower
Three Garden Road, Central, Hong Kong


March 13, 2018


To: Nu Skin Enterprises, Inc.
     75 West Center
     Provo, UT 84601, USA


Re: Cash Settlement of Convertible Notes


Ladies and Gentlemen:


Reference is made to the Indenture (the "Indenture"), dated as of June 16, 2016,
by and between Nu Skin Enterprises, Inc., a Delaware corporation (the "Issuer"),
and The Bank of New York Mellon Trust Company, N.A., a national banking
association organized under the laws of the United States, as trustee (the
"Trustee"), pursuant to which, among others, the Issuer issued to Ping An ZQ
China Growth Opportunity Limited ("Ping An ZQ") the Issuer's 4.75% Convertible
Senior Notes due 2020 (the "Convertible Notes") in the aggregate principal
amount of $210 million.


On February 16, 2018, Ping An ZQ issued a letter to the Issuer and a Conversion
Notice (as defined in the Indenture) to the Conversion Agent (as defined in the
Indenture) to convert its full $210 million of the aggregate principal amount of
the Convertible Notes.  Pursuant to the terms of the Indenture, the Issuer has
agreed to settle its conversion obligation with respect to the Convertible Notes
(i) in cash in the amount of $210 million with respect to the principal amount
of the Convertible Notes converted and any accrued and unpaid interest to the
conversion settlement date ("Cash Settlement"), and (ii) in 1,535,652 shares of
the Issuer's Class A Common Stock (the "Class A Common Stock") with respect to
any additional amounts so long as the Convertible Notes were held by Ping An ZQ
(the "Share Settlement").  On February 28, 2018, the Issuer satisfied its
obligations under the Share Settlement by delivering 1,535,652 shares of the
Class A Common Stock to Ping An ZQ.


Pursuant to Section 10.02(c) of the Indenture, the Issuer is required to satisfy
its obligations under the Cash Settlement by delivering the cash payment to Ping
An ZQ no later than April 2, 2018, which date is the 30th Business Day (as
defined in the Indenture) after February 16, 2018.


Notwithstanding the foregoing, each of the Issuer and Ping An ZQ hereby agrees
(i) to extend the latest date for payment of the Cash Settlement to May 15, 2018
and (ii) to take all actions necessary or appropriate to extend the latest date
for payment of the Cash Settlement to May 15, 2018, including, without
limitation, providing any consent, document or other information reasonably
requested by the Trustee.


[Signature pages to follow]
 
 

--------------------------------------------------------------------------------





Sincerely Yours,
 
 
 
PING AN ZQ CHINA GROWTH OPPORTUNITY LIMITED 
 
 
 
By:
/s/ Zheqing Shen
 
 
 
 
Name:
Zheqing Shen
 
 
 
 
Title:
Director
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------


 
Acknowledged and agreed,
 
 
 
NU SKIN ENTERPRISES, INC.
 
 
 
 
By:
/s/ D. Matthew Dorny
 
 
 
 
Name:
D. Matthew Dorny
 
 
 
 
Title:
EVP, General Counsel and Secretary
 
 
 
 
 
 
 


 


[Signature Page to Side Letter]